Citation Nr: 1530469	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  04-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral metatarsalgia with callosities, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for low back strain with degenerative joint disease of the lumbar spine, rated 10 percent disabling from July 1, 1997 to October, 30, 2006; and 20 percent disabling since October 31, 2006.

3.  Entitlement to an increased rating for arthritis of the thoracic spine, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which, in relevant part, denied increased ratings for bilateral metatarsalgia with calluses, low back strain with degenerative changes, and thoracic spine arthritis.

The Veteran testified at a hearing before the undersigned in May 2005.  A transcript is of record.

The Board remanded the claims on appeal for additional development in August 2005.

An August 2007 rating decision of the Appeals Management Center (AMC) increased the disability rating for low back strain with degenerative joint disease of the lumbar spine to 20 percent, effective October 31, 2006.  

In March 2008, the Board awarded an increased 10 percent disability rating for the Veteran's arthritis of the thoracic spine and denied the remaining claims currently on appeal.  The Veteran appealed the Board's March 2008 decision.  In a December 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2008 decision, to the extent of the issues captioned above, and remanded the appeal to the Board for further proceedings consistent with that decision.

The Board again remanded the claims on appeal in August 2012.  In doing so, it recognized that the issue of entitlement to a TDIU had been raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In correspondence dated in June 2015, the Veteran appears to raise the issues of entitlement to service connection for a leg disability and for gout, both as secondary to service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Multiple volumes of the Veteran's claims file are missing, missing documents include the Board's 2012 remand.  Efforts to locate these volumes through the Board's administrative procedures have been unsuccessful.  There is indication, however, that the Veteran's claims file was sent to be scanned into his electronic Veterans Benefits Management System (VBMS) file.  Remand is required to locate his physical claims file.

In an October 2014 addendum to a January 2013 VA examination report, a VA examiner indicated that it would be impossible to quantify in degrees the amount of the Veteran's additional functional limitation of the spine due to pain, fatigue, and decreased range of motion during flare-ups and with repeated use without resulting to mere speculation.  The examiner, however, did not address the Veteran's contentions in this regard; the Veteran is competent to report ranges of motion during flare-ups.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, these claims are REMANDED for the following action:

1.  Locate all missing volumes of the Veteran's physical claims and insure that they are associated with his paper or electronic claims files.

2.  Schedule the Veteran for a new VA spine examination to assess the severity of his service-connected spine disabilities.   

The examiner should report the Veteran's ranges of spine motion in degrees and determine whether the service-connected spine disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

The examiner must provide reasons for all opinions.

3.  Review the Board's prior August 2012 remand and complete any development sought in the remand that has not already been completed.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

